DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. With regards to independent claims 1, 16, and 20 Applicant argues that the cited reference Murali et al fails to disclose “wherein each virtual button in the set of virtual buttons is mapped to a respective graphical user interface element of the pagination design pattern”.  Examiner respectfully disagrees as Murali et al in at least Fig. 8 and paragraph 0058 discloses page button 830 comprising individual graphical elements 1, 2, 3…10.  Each of these displayed numbers can read on a respective graphical user interface element.  As is disclosed in paragraph 0058 the user can select any one of the graphical user interface elements 830 to switch to that respective page of .   
Applicant’s arguments with respect to the amendments made to claim(s) 1, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 2, 5, 9, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al (pub # 20140245176) in view of Kaplan et al (U.S. Pat # 9746992) and further in view of Zhu et al (pub # 20150331573).

Consider independent claims 1, 16, and 20. Murali et al teaches A computer-implemented method for a user interface pagination operation, (paragraph 0058 and fig. 8). comprising: 
generating a pagination design pattern rendered on a web page as a set of virtual buttons displayed on a display screen of a device, (Fig. 8 and paragraph 0058, pagination buttons 810, 820, and 830 displayed on graphical display 800 rendered on a web page (yahoo)). 
wherein each virtual button in the set of virtual buttons is mapped to a respective graphical user interface element of the pagination design pattern; (Fig. 8 and paragraph 0058, pagination buttons 830 mapped to different pages (1, 2, 3…10)  of email message cards).
Murali et al does not specifically disclose and further wherein the set of virtual buttons are not rendered on the webpage.  However Kaplan et al in at least Fig. 2A and col. 11 lines 1-14 discloses a computing device 200 displaying a content item 210 that could comprise an article or other information from an internet website, thus a webpage.  Fig. 2A and col. 10 lines 50-56 discloses an input element dock 204 comprising a plurality of virtual buttons located outside of the content item 210, thus a set of virtual buttons not 
Murali et al in view of Kaplan et al does not specifically disclose moving the set of virtual buttons along a periphery of the display screen of the device; receiving user input specifying a selection of a first virtual button in the set of virtual buttons moving along the periphery of the display screen of the device; and responsive to receipt of the user input: 
selecting a graphical user interface element of the pagination design pattern mapped to the first virtual button.  
However Zhu et al teaches moving the set of virtual buttons along a periphery of the display screen of the device; (Fig. 12 and paragraph 0102 window control icons (icons 1121-1124 in Fig. 10) move continuously from an edge of the first area 213 into the first area 213
receiving user input specifying a selection of a first virtual button in the set of virtual buttons moving along the periphery of the display screen of the device; (paragraph 0104 when a user touches any one of the window control icons in one of the states as shown in Figs. 10 and 12).
and responsive to receipt of the user input: 
selecting a graphical user interface element of the pagination design pattern mapped to the first virtual button.  (paragraph 0104, device detects a second touch operation performed by the user, and transforms the windows in response to the function of the window control icon corresponding to the second touch operation).
Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Zhu et al with the invention of Murali et al in view of Kaplan et al so that a more thorough comprehensive window control function is provided without affecting normal display and use of the application and thus improving the flexibility of user operation and user experience (Zhu et al paragraph 0086).


Consider claim 2. Murali et al further teaches The computer-implemented method of claim 1, further comprising: determining a number of search results pages returned on the web page responsive to a search query; (Fig. 8 and paragraph 0058, pagination buttons 830 mapped to different pages (1, 2, 3…10)  of email message cards). 
and generating a virtual button for each search results page returned on the webpage responsive to the search query.  (Fig. 8 and paragraph 0058, pagination buttons 830 mapped to different pages (1, 2, 3…10)  of email message cards). 


Consider claim 5. Murali et al further teaches The computer-implemented method of claim 1, wherein generating the pagination design pattern rendered on the web page as the set of virtual buttons displayed on the display screen of the device further comprises: 
(See Fig. 8 and paragraph 0058 where numbers are assigned  to buttons 830 that correspond to the page numbers of the website). wherein: 
the invocable function added to the first virtual button is invoked in response to receiving the user input; (paragraph 0058, in response to the detection of one of these buttons 810, 820, 830, the client device 105 displays the selected page of the email message cards).
and the function invoked is the selection of the graphical element of the pagination design pattern mapped to the first virtual button.  (paragraph 0058, in response to the detection of one of these buttons 810, 820, 830, the client device 105 displays the selected page of the email message cards).


Consider claim 9. Murali et al further teaches The computer-implemented method of claim 1, wherein generating the pagination design pattern rendered on the web page as the set of virtual buttons displayed on the display screen of the device is in response to: identifying the pagination design pattern rendered on the web page.  (See at least fig. 8 and paragraph 0058).


Consider claim 17. Murali et al further teaches The computer program product of claim 16, further comprising instructions to: determine a number of search results pages returned on the web page responsive to a search query; (Fig. 8 and paragraph 0058, pagination buttons 830 mapped to different pages (1, 2, 3…10)  of email message cards).
and generate a virtual button for each search results page returned on the web page responsive to the search query.  (Fig. 8 and paragraph 0058, pagination buttons 830 mapped to different pages (1, 2, 3…10)  of email message cards).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al (pub # 20140245176) in view of Kaplan et al (U.S. Pat # 9746992) and further in view of Zhu et al (pub # 20150331573) and further in view of Mackraz (U.S. Pat # 8519971).

Consider claim 7. Murali et al in view of Kaplan et al and further in view of Zhu et al does not specifically disclose The computer-implemented method of claim 1, wherein generating the pagination design pattern rendered on the web page as the set of virtual buttons displayed on the display screen of the device is in response to: detecting a touch event within a predetermined area of the pagination design pattern rendered on the web page for at least a predetermined period of time.  However Mackraz in at least Fig. 2A, col. 3 lines 39-47 and col. 7 lines 40-55 discloses a display device comprising a pagination module 320.  After a user touches the display for a certain amount of time the pagination module 320 renders a new pagination design on the display.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Mackraz with the method of Murali et al in view of Kaplan et al and further in view of Zhu et al so as to enhance the user experience by providing the user with a pagination 


Consider claim 8. Murali et al in view of Kaplan et al and further in view of Zhu et al does not specifically disclose The computer-implemented method of claim 1, wherein generating the pagination design pattern rendered on the web page as the set of virtual buttons displayed on the display screen of the device is in response to: detecting a touch event on a portion of the pagination design pattern for at least a predetermined period of time.  However Mackraz in at least Fig. 2A, col. 3 lines 39-47 and col. 7 lines 40-55 discloses a display device comprising a pagination module 320.  After a user touches the display for a certain amount of time the pagination module 320 renders a new pagination design on the display.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Mackraz with the method of Murali et al in view of Kaplan et al and further in view of Zhu et al so as to enhance the user experience by providing the user with a pagination design automatically after a given period of time without any further action required of the user. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al (pub # 20140245176) in view of Kaplan et al (U.S. Pat # 9746992) and further in view of Zhu et al (pub # 20150331573) and further in view of Soos (pub # 20160078005).

Consider claim 10. Murali et al in view of Kaplan et al and further in view of Zhu et al does not specifically disclose The computer-implemented method of claim 1, wherein generating the pagination design pattern rendered on the web page as the set of virtual buttons displayed on the display screen of the device is in response to: the web page having the pagination design pattern rendered on the web page being loaded on a web browser above a predetermined threshold amount of time.  However Soos in at least Fig. 2 and paragraphs 0021-0026 discloses a method of a display device rendering content for a web page on its display.  When said content is rendered for a period of time that satisfies a first threshold the device enters a pagination mode wherein the display paginates a plurality of displayable elements over multiple respective web pages.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Soos with the method of Murali et al in view of Kaplan et al and further in view of Zhu et al so that each page may be individually rendered with minimal latency (Soos paragraph 0011).


Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al (pub # 20140245176) in view of Kaplan et al (U.S. Pat # 9746992) and further in view of Zhu et al (pub # 20150331573) and further in view of Shiono et al (pub # 20060075355).

The computer-implemented method of claim 1, wherein moving the set of virtual buttons along within the periphery of the display screen of the device includes: continuously circulating the set of virtual buttons about the periphery of the display screen of the device.  However Shiono et al in at least Figs. 19(a)-19(c) and paragraph 0166 discloses a method of continuously moving a plurality of icons I-1 and I-2 across a display area 71.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Shiono et al with the method of Murali et al in view of Kaplan et al and further in view of Zhu et al so as to allow the icons displayed in the display area to be selectively pointed (Shiono et al paragraph 0166).


Consider claim 15. Murali et al in view of Kaplan et al and further in view of Zhu et al does not specifically disclose The computer-implemented method of claim 1, wherein moving the set of virtual buttons along within the periphery of the display screen of the device includes: intermittently circulating the set of virtual buttons along the periphery of the display screen of the device.  However Shiono et al in at least Figs. 19(a)-19(c) and paragraph 0177 discloses a method of intermittently moving the icons across the display area Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Shiono et al with the method of Murali et al in view of Kaplan et al and further in view of Zhu et al so that the desired icon is displayed in the display area 71 longer enough to make it easier to point that icon by a clicking operation with the pointing device  (Shiono et al paragraph 0177).  


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al (pub # 20140245176) in view of Kaplan et al (U.S. Pat # 9746992) and further in view of Zhu et al (pub # 20150331573) and further in view of Van Os et al (pub # 20070157089).

Consider claim 21. Murali et al in view of Kaplan et al and further in view of Zhu et al does not specifically disclose The computer-implemented method of claim 1, wherein moving the set of virtual buttons along the periphery of the display screen of the device includes: intermittently oscillating the set of virtual buttons along the periphery of the display screen of the device.  However Van Os et al in at least Fig. 2B and paragraph 0043 does disclose a plurality of icons 222 that oscillate while in an interface reconfiguration mode.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Van Os et al with the invention of Murali et al in view of Kaplan et al and further in view of Zhu et al because there is a need for a more transparent and intuitive user interfaces for portable devices that enable a user to configure the user interface (Van Os et al paragraph 0006).

Consider claim 22. Murali et al in view of Zhu et al does not specifically disclose The computer-implemented method of claim 1, wherein moving the set of virtual buttons along the periphery of the display screen of the device includes: continuously oscillating the set of virtual buttons along the periphery of the display screen of the device.  However Van Os et al in at least Fig. 2B and paragraph 0043 does disclose a plurality .


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Consider claim 12. The prior art of record does not teach or render obvious The computer-implemented method of claim 11, wherein a rate in which the plurality of virtual buttons continuously circulate about the periphery of the display screen of the device is dynamically modified based on a detected identity of a user of the device.  

Consider claim 13. The prior art of record does not teach or render obvious The computer-implemented method of claim 11, wherein an optimal rate in which the plurality of virtual buttons continuously circulate about the periphery of the display screen of the device is learned over time.  

Consider claim 14. The prior art of record does not teach or render obvious The computer-implemented method of claim 11, wherein continuously circulating the plurality of virtual buttons about the periphery of the display screen of the device includes: determining a direction of circulation of the plurality of virtual buttons about the periphery of the display screen of the device based, at least in part, on one or more of a style in which a user holds the device, and a hand in which the user holds the device.  


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624